Citation Nr: 1821275	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating prior to March 17, 2010, and in excess of 10 percent disabling thereafter for degenerative joint disease (DJD) of patellofemoral joint, right knee (previously rated under DC 5020 retropatellar pain syndrome, right knee).

2. Entitlement to a compensable rating prior to March 17, 2010, and in excess of 10 percent disabling thereafter for degenerative joint disease of patellofemoral joint, left knee (previously rated under DC 5020 retropatellar pain syndrome, left knee).

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for tinnitus.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for lower back strain (claimed as joint pain, back) as due to an undiagnosed illness.

7. Entitlement to service connection for left ankle strain (claimed as joint pain, left ankle) as due to an undiagnosed illness.

8. Entitlement to service connection for right ankle sprain as due to an undiagnosed illness.

9. Entitlement to service connection for bilateral shoulder myofascial pain as due to an undiagnosed illness.

10. Entitlement to service connection for bilateral wrist strain as due to an undiagnosed illness.

11. Entitlement to service connection for sleep apnea, as secondary to claimed post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001. 

This case comes before the Board of Veterans' Appeals (Board) from an October 2010 and May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of bilateral knee DJD of the patellofemoral joint, low back strain, and bilateral shoulder myofascial pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Evidence received since the August 2001, October 2010, and May 2013 rating decisions that denied service connection for tinnitus relates to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

2. Resolving reasonable doubt in favor of the Veteran, tinnitus had its onset during service and has continued to be present.

3. Evidence received since the August 2001and May 2013 rating decisions that denied service connection for bilateral hearing loss does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

4. The evidence of record is against a finding that the Veteran has a bilateral ankle disability that is related to an injury sustained during active service or attributable to an undiagnosed illness contracted in conjunction with her Persian Gulf Service.

5. The evidence of record is against a finding that the Veteran has a bilateral wrist strain disability that is related to an injury sustained during active service or attributable to an undiagnosed illness contracted in conjunction with her Persian Gulf Service.

6. The Veteran's sleep apnea is not caused or aggravated by her claimed PTSD.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 
(2017).

2. The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. § 3.102, 3.303 (2017).

3. New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5. The criteria for entitlement to service connection for a bilateral wrist strain disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6. The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Tinnitus

The Veteran's claim for service connection for tinnitus was first denied by an August 2001 rating decision on the basis that there was no clinically significant abnormal tinnitus for which service connection can be established.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

At the time of the August 2001 rating decision, the evidence revealed the following facts.  The Veteran's service treatment records (STRs) did not show any complaints, treatment, or diagnoses related to tinnitus.  The Veteran filed claims to reopen the issue which were denied by the RO in October 2010 and May 2013.  In October 2010, the RO found that no new and material evidence had been submitted.  In May 2013, the RO found that service connection for tinnitus is not warranted because it was caused by a non-service connected condition.

The Board has considered all the evidence received since the October 2010 rating decision.  Specifically, an April 2001 Report of Medical Assessment received May 2014.  Within this document, when asked "have you suffered from any injury or illness while on active duty for which you did not seek medical care?" the Veteran replied "ringing in ears for no apparent reason."  This evidence is new in that it was not evidence of record at the time of the last denial of the claim; and it is material as it does address an unestablished fact necessary to substantiate the claim. 
The Board therefore finds that the submitted evidence is new and material, and that it raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156 (2017).  Therefore, the claim of entitlement to service connection for tinnitus is reopened.  This claim will be addressed below in the section titled 'Service Connection.'

B. Bilateral hearing loss

Initially, the Veteran's claim for service connection for bilateral hearing loss was denied in an August 2001 rating decision on the basis that evidence of record does not show audiometric findings which meet the criteria for a grant of service connection for defective hearing.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

At the time of the August 2001 rating decision, the evidence revealed the following facts.  The Veteran's service treatment records (STRs) showed normal hearing on all tests performed.  Further, a May 2001 Audio examination noted normal bilateral hearing.  The Veteran filed a claim to reopen the issue which was denied by the RO in May 2013.  The RO found that service connection for bilateral hearing loss was not warranted because there was no evidence that the she currently had a hearing loss for VA purposes.

The Board has considered all the evidence received since the May 2013 rating decision.  In pertinent part, multiple VA treatment records note continued complaints of hearing loss.  This evidence is new in that it did not exist at the time of the last denial of the claim; however, it is not material as it does not address to an un-established fact necessary to substantiate the claim.  That unestablished fact would be evidence of hearing loss as defined by VA.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to the appellant is not new and material).

The remaining evidence of record received after the May 2013 rating decision fails to provide any new evidence to show that the Veteran has bilateral hearing for VA purposes.  The reason for the August 2001 and later denial was based on the finding that there was no medical evidence that the Veteran suffered from bilateral hearing loss for VA purposes.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156 (2017).  Therefore, the claim of entitlement to service connection for bilateral hearing loss is not reopened.

III. Service Connection

In order to obtain service connection on a direct basis, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303 (b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including bilateral hearing loss and tinnitus,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309  (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As an alternative to direct service connection, service connection may also be established for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability, provided it manifests in-service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1). 

In the case of an undiagnosed illness, unlike direct service connection, competent evidence of a nexus between the claimed illness and service is not required.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9.

As to whether the Veteran is a Persian Gulf Veteran, the record shows that she received the Kuwait Liberation Medal.  [The criteria for the award of this medal include service between August 2, 1990, and August 31, 1993, in the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, and that portion of the Arabian Sea that lies north of 10 degrees North latitude and west of 68 degrees East longitude, as well as the total land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar, and the United Arab Emirates.].  In sum, the Board finds from the above evidence that the Veteran meets the threshold criteria to be considered a Persian Gulf Veteran.  See 38 U.S.C. § 1117, 38 C.F.R. § 3.317.

A. Tinnitus

The Veteran contends that her tinnitus is due to her active duty service.  See September 2011 Veteran's Application for Compensation.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for tinnitus is warranted.

With regard to the first element of service connection, current diagnosis, records indicate a diagnosis of tinnitus for VA rating purposes.  See January 2013 VA Hearing Loss and Tinnitus Examination. 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, an April 2001 Report of Medical Assessment noted that when the Veteran was asked "have you suffered from any injury or illness while on active duty for which you did not seek medical care?", the Veteran replied "ringing in ears for no apparent reason."  The Veteran is competent to report symptoms she experienced in service.  

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible medical evidence to establish a nexus between the Veteran's current disability and her in-service complaint of tinnitus. 

The Veteran attended a VA audiology examination in May 2001.  She complained of ringing in her ears and the presence of occasional bilateral tinnitus since about 1998 described as a low-pitched noise that occurs about twice a month and lasts for several seconds each time.  The examiner opined that this is consistent with normally occurring tinnitus and is considered insignificant. 

Further, the Veteran underwent a VA audiology examination in January 2013 to evaluate the nature and etiology of her bilateral hearing loss, as well as her claimed disability of tinnitus.  The examiner stated that the Veteran reported ringing in both ears which occurred several times a well, lasting for a minute or two and having an onset of 10 years ago.  However, the examiner noted that the C-file was not provided and a medical opinion requested could not be provided without review of records.

An addendum opinion as provided in April 2013.  The examiner opined that the Veteran's tinnitus is as least as likely as not caused by or a result of military service.  The rationale given was that service medical records documented a significant worsening in hearing sensitivity at 6000 Hz in the left ear which occurred between enlistment and retirement.  Given her military hearing test results, it is at least as likely as not that the hearing in her left ear was affected significantly by military noise exposure.

The Board affords the medical opinions of record probative value and accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for tinnitus is warranted


B. Bilateral Ankle strain

The Veteran contends that her bilateral ankle strain is the result of her active duty service.  In her form 9 she states that VA has injected her joints with steroids and that she receives occupational therapy.  She does not specifically explain how her ankles are related to service other than associating the problems she has with her ankles to Gulf War Syndrome.  In a statement of October 2010, she indicated that she experienced bilateral ankle joint swelling and pain.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for bilateral ankle strain is not warranted.

A September 2010 Gulf War Guidelines VA examination notes a current diagnosis of bilateral ankle strain for the Veteran.  

Service treatment records are negative for diagnosis or treatment of a bilateral ankle strain or other ankle complaints for the Veteran.  A May 2001 Report of Medical History does note the Veteran answered "yes" to "foot trouble" but further clarified  as "corns on small toe of each foot."  See May 2014 Medical Treatment Record.

During the aforementioned examination, the Veteran noted that she had pain and swelling in her ankles that began around 1993-1994 gradually off and on initially, then constantly over the past 2-3 years as she has gotten older.  She noted that the symptoms were daily and moderate, brought by "mainly standing and walking, especially on uneven terrain" and rapidly relieved by taking weight off within minutes.  The examiner opined that the Veteran's bilateral ankle condition "began several years after service retirement, she has gained 40 pounds since 2002 (more since retirement), weight putting lot of strain on weight bearing joints, it is well known morbid obesity complicates eventually with DJD of these weight bearing joints, she did military duties and training and worked in logistics handling material, therefore the Veteran's bilateral ankle less likely than not related to military."  Further rationale was that the Veteran's weight upon joining this VA in November 2002 was 140 pounds and she is now 280 pounds.  The examiner also noted that no Gulf War syndrome or undiagnosed illness was found. 

Multiple VA treatment record note the Veteran's complaints of pain on weight bearing for the left ankle with the use of a cane and ankle brace.

A March 2013 Walk-In Nursing Parent Note indicates that the Veteran's reason for visit/chief complaint was "left ankle pain since November 2012."

The Board finds the September 2010 VA examiner's opinion to be highly probative, as it reflects review of all of the Veteran's medical records, characterizing the Veteran's bilateral ankle disability as one more likely due to post-service weight gain.  The Veteran has had ample opportunity to obtain and submit a medical opinion in favor of her claim, and against the reasoned conclusions of the September 2010 VA examiner, but she has not done so.  

As the medical evidence of record notes that the Veteran's bilateral ankle strain is less likely not related to her military service, service connection for bilateral ankle strain on a direct basis is not warranted.

With respect to service connection for a bilateral ankle disability as due to an undiagnosed illness, there is no medical opinion supporting a conclusion that the Veteran has a current bilateral ankle disability attributable to an undiagnosed illness related to Persian Gulf service.  The September 2010 opinion is definitive with respect to this matter and shows she has a diagnosed disability of bilateral ankle strain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The September 2010 examiner confirmed that Veteran did not have any undiagnosed illnesses associated with the ankles.

As the Veteran's bilateral ankle strain result from a known clinical diagnosis of bilateral ankle strain, service connection for bilateral ankle strain as due to an undiagnosed illness is not warranted.

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the claims considered above.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C. Bilateral wrist strain

The Veteran contends that her bilateral wrist pain is the result of her active duty service.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for bilateral wrist pain is not warranted.

A September 2010 Gulf War Guidelines VA examination notes a current diagnosis of bilateral wrist pain for the Veteran.

Service treatment records are negative for diagnosis or treatment of a bilateral wrist strain or other complaints associated with the wrists for the Veteran.

During the aforementioned examination, the Veteran complained of pain around the wrists that began around 1993-1994 gradually.  She further noted that her wrist symptoms come on and off with no known triggers and the pain was mild to moderate.  The examiner opined that the Veteran's bilateral wrist strain were occupational related.  Further, the rationale was that the Veteran's service medical records are negative for complaints, and she has been a special education teacher since retirement where she does lifting of kids to change their diapers and to hold them.  The examiner also noted that no Gulf War syndrome or undiagnosed illness was found.

The Board finds the September 2010 VA examiner's opinion to be highly probative, as it reflects review of all of the Veteran's medical records, characterizing the Veteran's bilateral wrist disability as one more likely due to post-service occupation.  The Veteran has had ample opportunity to obtain and submit a medical opinion in favor of her claim, and against the reasoned conclusions of the September 2010 VA examiner, but she has not done so.

As the medical evidence of record notes that the Veteran's bilateral wrist strain is less likely not related to her military service, service connection for bilateral wrist strain on a direct basis is not warranted.

With respect to service connection for a bilateral ankle disability as due to an undiagnosed illness, there is no medical opinion supporting a conclusion that the Veteran has a current bilateral wrist disability attributable to an undiagnosed illness related to Persian Gulf service.  The September 2010 opinion is definitive with respect to this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The September 2010 examiner noted that Veteran did not have any undiagnosed illnesses associated with the wrists.

As the Veteran's bilateral wrist strain result from a known clinical diagnosis of bilateral wrist strain, service connection for bilateral wrist strain as due to an undiagnosed illness is not warranted.

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the claims considered above.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D. Sleep Apnea

The Veteran contends that her sleep apnea is a result of her claimed PTSD.  See June 2011 Statement in Support of Claim.

The Veteran has only contended that her sleep apnea is secondary to her claimed PTSD, and the Veteran has not advanced any other theory of service connection for sleep apnea.  As discussed below, the Veteran's claim of service connection for PTSD was denied; therefore, the Board finds that no medical opinion is warranted for sleep apnea and the evidence of record is sufficient to decide the claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C. § 5103A (a)(2) (West 2012); 38 C.F.R. § 3.159 (d) (2017).

Following a review of the record and the Veteran's contentions, the Board finds that service connection for sleep apnea is not warranted.  

A December 2011 VA sleep medicine consultation notes a current diagnosis and subsequent treatment of obstructive sleep apnea.  Service treatment records are negative for diagnosis or treatment of sleep apnea or sleep disturbances for the Veteran.  The Veteran was provided with a VA examination to address her claim that sleep apnea was due to PTSD in January 2012 with findings that she has a diagnosis and that it is not related to PTSD.  In a May 2013 rating decision, service connection for PTSD was denied. 

As noted above, service connection for PTSD was denied; therefore, service connection for sleep apnea as secondary to PTSD cannot be granted as a matter of law.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for tinnitus is granted.

Service connection for a bilateral ankle disability as due to an undiagnosed illness is denied. 

Service connection for a bilateral wrist strain as due to an undiagnosed illness is denied. 

Service connection for sleep apnea, as secondary to claimed PTSD is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's bilateral knee DJD of the patellofemoral joint claim, the Board notes the Veteran's representative contention that the Veteran is experiencing worsening symptoms.  See December 2017 Appellate Brief.  The Veteran last attended a VA knee examination in April 2010.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of DJD of the patellofemoral joint, the Veteran should be afforded a VA examination to assess the severity of his bilateral DJD of the patellofemoral joint.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's low back claim, the Board notes the Veteran attended a VA Gulf War Guidelines examination in September 2010.  In pertinent part, the examiner noted a diagnosis of low back strain; however, the examiner did not provide an opinion as to a possible connection of the Veteran's low back strain to service.  Further, the examiner noted that the Veteran's service medical records were negative for complaints; however, a May 2011 Report of Medical History notes an in-service complaint regarding the back.  The Board concludes that the September 2010 VA examination is not adequate for the purpose of adjudicating the Veteran's claim for low back strain.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's bilateral shoulder myofascial pain claim, the Board notes that the September 2010 examiner noted that the Veteran's service medical records were negative for complaints; however, a May 2011 Report of Medical History notes an in-service complaint regarding the shoulders.  It is not clear if the examiner took this record into account when formulating his opinion.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA service treatment records not already associated with record and associate those documents with the claims file

2. Then, schedule the Veteran for a VA knee examination to determine the current severity of his service-connected bilateral knee disability

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

The VA examiner should report the extent of the right knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the right knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also indicate the effect the knee disability has on the Veteran's current level of occupational impairment.

3. Arrange for an addendum opinion by an appropriate examiner for the Veteran's claimed low back disorder.  The claims file should be provided to, and reviewed by the examiner.  The examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that a low back disability had its onset in, or is otherwise related to the Veteran's period of service to include her service-connected disabilities?  The examiner should consider the Veteran's in-service complaints contained within the May 2001 Report of Medical History.

The examiner is asked to provide a medical rationale or explanation for each opinion given. 

4. Arrange for an addendum opinion by an appropriate examiner for the Veteran's claimed bilateral shoulder myofascial pain disorder.  The claims file should be provided to, and reviewed by the examiner.  The examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that a bilateral shoulder myofascial pain disability had its onset in, or is otherwise related to the Veteran's period of service to include her service-connected disabilities?  The examiner should consider the Veteran's in-service complaints contained within the May 2001 Report of Medical History.

The examiner is asked to provide a medical rationale or explanation for each opinion given. 

5. Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


